Citation Nr: 1441254	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 18, to February 25, 1977.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an October 2010 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in February 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he was in good mental and physical health when he was examined and accepted for military service, and that he started feeling nervous shortly after entering service and was subsequently discharged after 38 days of service.  The Veteran testified that he was seen at VAMC Salisbury in 1977, shortly after his discharge from service and was given medication, and that he was not seen again for any psychiatric problems until 2011.  

In order to establish service connection, there must generally be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner, 370 F.3d at 1096.  

The following information is provided for the benefit of the VA examiner.  The Board points out that the information is not intended to supplant the examiner's responsibility to review the claims file.  Historically, the Veteran's enlistment examination in December 1976, showed no pertinent complaints, abnormalities or diagnosis for any psychiatric problems, and his psychiatric status was normal on examination.  Therefore, the Veteran is presumed to have been in sound condition when he was examined and accepted for military service.  

The service records showed that the Veteran entered service on January 18, 1977, and was seen on sick call on January 28, 1977, shaking and nervous.  The impression was "situational stress secondary to Army - history of nervousness."  When seen on January 30th, the Veteran complained of nervousness and trouble sleeping, and said that he was notified that his father was sick at home.  The report noted that the Veteran was well oriented and that his mental status was clear.  The assessment was situational reaction and anxiety reaction.  The Veteran was placed on light inside duty and was referred for further evaluation.  When seen by a behavioral science specialist the following morning, the Veteran reported a history of chronic nervousness.  The report indicated that the Veteran's unit was notified and that a medical discharge was under consideration.  

Although the Veteran was examined by VA during the pendency of this appeal, the Board finds the examination was inadequate, and that the examiner's opinion did not address the legal considerations necessary to adjudicate the underlying issue on appeal.  Therefore, another examination is necessary.  

At this point, the Board notes that at the videoconference hearing in February 2014, the Veteran made a number of assertions that are inconsistent with other evidence of record and raise serious questions as to his reliability as an accurate historian.  For example, at the hearing, the Veteran and his wife asserted that he could not have undergone a VA examination on September 16, 2010, because they were married at 10 AM that morning and were too busy to have gone to an examination that day.  The Veteran also asserted that he never reported any of the pre-military history described in the examination report.  In this regard, the Board notes that the VA examination was conducted at 1 PM on September 16, 2010, and that the examiner noted, specifically, that the Veteran reported that he was married earlier that morning.  Similarly, the Veteran testified that he joined the service because his father had passed away.  However, the STRs showed that his father was alive, although sick, while he was in service.  The Veteran also testified that after service, he moved back home for a while to help his mother out and that he later started working as a truck driver.  However, on his service enlistment examination, the Veteran reported that his usual occupation was that of a truck driver.  

Because of the significant inconsistencies between the Veteran's recent statements and the information in the claims file, there is some question as to the reliability of his recollections.  Therefore, on examination, the examiner should review the entire claims file, and comment on any inconsistencies between the Veteran's self-reported history and the historical information in the file.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should obtain the Veteran's service personnel records and any outstanding STRs from the NPRC.  

2.  The AMC should take appropriate steps to obtain any outstanding medical records from VAMC Salisbury for treatment in 1977, and any recent treatment since 2010, and associate them with the claims folder.  

3.  The Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any identified psychiatric disorder.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs and all post service treatment reports obtained on remand, the examiner should provide a response to the following:  

a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing psychiatric disorder?  

b) If so, is it clear and unmistakable (i.e., highest degree of medical certainty) that the pre-existing psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder by his service?  

c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter service with a pre-existing psychiatric disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder is etiologically related to symptoms noted during service, or is otherwise related to service?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Notes:  The term clear and unmistakable means that the evidence cannot be misinterpreted and misunderstood, i.e., that it is undebatable.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2013).  

5.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

